ORDER

PER CURIAM.
Movant, Dareck Watson, appeals from the judgment denying his Rule 29.07(d) motion to withdraw his guilty plea to correct manifest injustice. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous under Rule 24.035(k) and there is no error of law. An opinion reciting the facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this decision. The judgment is affirmed in accordance with Rule 84.16(b).